May 5, 2015 Media Contact:Sonya Headen, Las Vegas, NV (702) 364-3411 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES FIRST QUARTER 2015 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) announced consolidated earnings of $1.54per basic share for the first quarter of 2015, a $0.02 increase from the $1.52 per basic share earned during the first quarter of 2014.Consolidated net income was $72million for the first quarter of 2015, compared to $70.8million for the prior-year quarter.Natural gas segment income increased to $78.9million in the current quarter from $72.6million, while the construction services segment incurred a loss of $6.9million in the current quarter compared to a loss of $1.8million in the first quarter of 2014.Due to the seasonal nature of the Company’s businesses, results for quarterly periods are not generally indicative of earnings for a complete twelve-month period. According to John P. Hester, President and Chief Executive Officer, “We are pleased to announce net income for the first quarter of 2015 of $72million, or $1.54 per share.Gas segment results include a $4million increase in operating margin and a $3.2million decrease in operating expenses compared to the first quarter of 2014.New customers are being added as expected and we are moving forward with our planned capital expenditures to improve the safety and reliability of our natural gas system.”Hester concluded by saying, “The first quarter construction services loss includes ordinary seasonal factors as well as a loss reserve for a short duration industrial construction project in Canada.Although we have established a reserve, we expect incremental -more- revenue from change orders under negotiation to narrow or reverse the loss reserve in subsequent periods.” For the twelve months ended March 31, 2015, consolidated net income was $142.3million, or $3.06per basic share, compared to $135.3million, or $2.92per basic share, in the twelve-month period ended March31, 2014. Natural Gas Operations Segment Results First Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $4million between quarters.New customers contributed $3 million in operating margin during the first quarter of 2015, as approximately 26,000 net new customers were added during the last twelve months.A combined $2 million of rate relief in the California jurisdiction and Paiute Pipeline Company contributed to the increase.The increase was partially offset by a $1 million margin decrease associated with customers outside the decoupling mechanisms and lower other miscellaneous revenues. Operations and maintenance expenses for the quarter declined $6.9million compared to the first quarter of 2014 primarily due to a $6million decrease in legal expenses.General cost increases and higher pension expense during the current quarter were substantially offset by reductions in other costs including impacts of lower employee counts.Depreciation expense and general taxes (combined) increased $3.7million, or 6%, between quarters primarily due to a 5% increase in average gas plant in service. -more- Other income, which principally includes changes in the cash surrender values of company-owned life insurance (“COLI”) policies and non-utility expenses, increased $990,000 between quarters.The current quarter reflects COLI policy cash surrender value increases of $1.3 million, while the prior-year quarter included $900,000 in COLI-related income.Net interest deductions decreased $1.1million between quarters primarily due to the redemption of $65 million of 5.25% Industrial Development Revenue Bonds (“IDRBs”) in November 2014. Twelve Months to Date Operating margin increased $15million between periods including a combined $10million of rate relief in the California jurisdiction and Paiute Pipeline Company.Customer growth provided $8 million of the increase.Operating margin associated with customers outside the decoupling mechanisms and other miscellaneous revenues declined by $3 million. Operations and maintenance expenses decreased $13.4million between periods.Legal expenses in the prior-year period (including a $5 million legal accrual in the first quarter of 2014) were $6.8million higher than during the current-year period.Rent expense associated with a portion of the corporate headquarters complex (that the Company subsequently purchased in July 2014) declined $1.6million between periods.Declines in employee-related costs, primarily pension expense in calendar year 2014, more than offset higher general costs.Depreciation and general taxes (combined) -more- increased $12.9million, or 5%, primarily due to a 6% increase in average gas plant in service. Other income decreased $1.7million between periods.The current period reflects $5.7million of income associated with COLI policy cash surrender values increases, while the prior twelve-month period included $9.5 million of COLI-related income. Interest income increased $1.9 million between years primarily due to changes in over- and under-collected purchased gas adjustment (“PGA”) balances. Net interest deductions increased $3.1million between the twelve-month periods primarily due to higher average borrowings (including the issuance of $250 million of long-term debt in the fourth quarter of 2013). Southwest Gas Corporation provides natural gas service to 1,938,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the timing and amount of rate relief, changes in rate design, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the impacts of construction activity at Centuri, and the impacts of stock market volatility.The statements in this press release are made as of the date of this press release, even if subsequently made available by the Company on its Web site or otherwise.The Company does not assume any obligation to update the forward-looking statements provided to reflect events that occur or circumstances that exist after the date on which they were made. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ TWELVE MONTHS ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, Results of Consolidated Operations Contribution to net income - gas operations $ Contribution to net income (loss) - construction services ) ) Net income $ Basic earnings per share $ Diluted earnings per share $ Average outstanding common shares Average shares outstanding (assuming dilution) Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) Net interest deductions Income before income taxes Income tax expense Contribution to net income - gas operations $ SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA MARCH 31, 2015 FINANCIAL STATISTICS Market value to book value per share at quarter end % Twelve months to date return on equity total company % gas segment % Common stock dividend yield at quarter end % Customer to employee ratio at quarter end (gas segment) 892 to 1 GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 8.95 % % Southern Nevada Northern Nevada Southern California Northern California South Lake Tahoe Paiute Pipeline Company (1) (1)Estimated amounts based on rate case settlement. SYSTEM THROUGHPUT BY CUSTOMER CLASS THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, (In dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput HEATING DEGREE DAY COMPARISON Actual Ten-year average Heating degree days for prior periods have been recalculated using the current period customer mix.
